office_of_chief_counsel i department of the treasury internal_revenue_service washington d c date number release date conex-117243-18 uil 4980h the honorable mimi walters member u s house of representatives michelson drive suite irvine ca attention ------------------------ dear representative walters i am responding to your inquiry dated date on behalf of your constituent ----------------------- ----------------explained that he’s a disabled veteran and owns a service-disabled veteran-owned small_business which provides valet parking and shuttle services to veterans seeking treatment he has questions about compliance under the affordable_care_act aca more specifically ----------------explained he has been offering cash to his employees in lieu of health benefits pursuant to the service_contract act sca over the past two years the company has grown and is now an applicable_large_employer ale under the aca ----------------explained that he wants to comply with the aca rules on offering affordable health coverage to his employees but also wants to coordinate these rules with the requirements of the sca which allows for cash payments in lieu of health benefits he also asked about the minimum participation rates for enrolling in group coverage under the aca explanation of employer shared responsibility provisions under sec_4980h of the internal_revenue_code conex-117243-18 sec_4980h of the internal_revenue_code the code provides that if an ale fails to offer health coverage to its full-time employees and if the other conditions in the statute are met the employer may be liable for the employer shared responsibility payment esrp an ale is generally an employer with at least full-time employees including full-time_equivalent_employees on business days in the preceding calendar_year a large employer will generally owe an esrp under sec_4980h if either a the employer fails to offer minimum_essential_coverage to substantially_all of its full-time employees and their dependents and at least one full-time_employee is allowed the premium_tax_credit ptc or b the employer offers minimum_essential_coverage to substantially_all of its full-time employees and their dependents but at least one of the full-time employees was allowed the ptc because the coverage does not provide minimum value or is not affordable or the full-time_employee was not offered coverage explanation of the sca as it relates to the aca the sca requires that workers employed on certain federal contracts be paid prevailing wages and fringe_benefits an employer_generally can satisfy its fringe benefit obligation by providing the cash_equivalent of benefits or some combination of cash and benefits alternatively it may permit employees to choose among various benefits or various benefits and cash an employer may choose to provide fringe_benefits under the sca by offering an employee the option to enroll in health coverage provided by the employer including an option to decline that coverage if the employee declines the coverage that employer would then generally be required by the sca to provide the employee with cash or other_benefits of an equivalent value irs notice_2015_87 sets forth how the aca and the sca may be coordinated for plan years beginning before date under these rules ----------------is required to offer affordable health coverage to his employees under the aca however he may also offer his employees a choice between the health coverage and a cash opt-out payment notice_2015_87 clarifies that in the case of employees under a sca the choice of a cash-out payment will generally not require the employer to pay a greater share of the cost of the health coverage in order for the coverage to be considered affordable ----------------also expressed concern about whether issuers will allow him to offer health coverage if too many employees decline to enroll and the participation rate drops below certain levels under the aca issuers must make all large group products available to all large employers regardless of whether the employers meet participation rates conex-117243-18 explanation of the aca executive_order executive_order minimizing the economic burden of the patient protection and affordable_care_act pending repeal date directed federal agencies to exercise authority and discretion permitted to them by law to reduce potential burden imposed by the aca the legislative provisions of the aca are still in force until changed by the congress therefore taxpayers are still required to follow the law and pay what they may owe for additional information on the aca executive_order and the current tax filing season please visit our irs gov website at www irs gov tax- professionals aca-information-center-for-tax-professionals i hope this information is helpful if you need additional information please contact ------------------------------- or me at -------------------- sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
